               Case 3:20-cv-05253-RJB Document 36 Filed 07/14/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        JOSEPH N. D’AMICO, FORT                              CASE NO. 20-5253 RJB
11      DISCOVERY CORP., a Washington
        corporation,                                         ORDER ON MOTION FOR
12                                                           SUMMARY JUDGMENT AND ON
                                   Plaintiffs,               STIPULATED MOTION
13              v.
14      JEFFERSON COUNTY, a Washington
        County, DAVID STANKO, ROBERT
15      GEBO, KATHLEEN KLER, DAVID
        SULLIVAN, KATE DEAN, GREG
16      BROTHERTON,
17                                 Defendants.

18
            This matter comes before the Court on Defendants’ Motion for Summary Judgment (Dkt.
19
     19) and the parties’ Stipulation for Filing Second Amended Complaint (Dkt. 34), which should
20
     be considered a stipulated motion to file a second amended complaint. The Court has considered
21
     the pleadings filed regarding the motions and the file herein.
22
            This case arises over a gun range owner and his company’s dispute with various Jefferson
23
     County, Washington employees and elected officials. Dkt. 1.
24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND ON STIPULATED MOTION - 1
                 Case 3:20-cv-05253-RJB Document 36 Filed 07/14/20 Page 2 of 5



 1                                I.     PROCEDURAL HISTORY AND FACTS

 2             On June 4, 2020, Defendants Jefferson County Board of Commissioners Kathleen Kler,

 3   David Sullivan, Kate Dean, and Greg Brotherton (“Commissioner Defendants”) move for

 4   summary judgment dismissal of the 42 U.S.C. § 1983 claims asserted against them. Dkt. 19.

 5   They argue that they are entitled to absolute immunity from a suit brought against under 42

 6   U.S.C. § 1983 for their legislative activities. Id. (citing Bogan v. Scott-Harris, 523 U.S. 44, 49

 7   (1998).

 8             The Plaintiffs filed a response and argue that they are not making any claims against

 9   these Defendants under § 1983 and will be filing a proposed second amended complaint to

10   clarify their position. Dkt. 27. The Plaintiffs state that they are going to assert a tort claim

11   against Kathleen Kler unrelated to her legislative actives. Id.

12             The Commissioner Defendants argue that dismissal of the § 1983 claims should be with

13   prejudice. Dkt. 32. They point out that those are the only claims asserted in the Amended

14   Complaint. Id. They argue new grounds for dismissal of the proposed tort claim against Kler.

15   Id.

16             The Plaintiffs file a surreply and argue that the Court should not consider the new

17   grounds for dismissal of the proposed tort claim raised in the Commissioner Defendants’ reply.

18   Dkt. 35.

19             On July 7, 2020, the parties filed the Stipulation for Filing Second Amended Complaint

20   (Dkt. 34) and attached the proposed second amended complaint (Dkt. 34-1). The proposed

21   second amended complaint adds a plaintiff and removes Jefferson County Board of

22   Commissioners David Sullivan, Kate Dean, and Greg Brotherton. Dkt. 34-1. It makes a claim

23   for “civil conspiracy” against Kathleen Kler. Dkt. 34-1.

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND ON STIPULATED MOTION - 2
               Case 3:20-cv-05253-RJB Document 36 Filed 07/14/20 Page 3 of 5



 1           This opinion will first consider the motion for summary judgment and then the stipulated

 2   motion to file a second amended complaint.

 3                                              II.     DISCUSSION

 4       A. SUMMARY JUDGMENT STANDARD

 5           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

 6   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

 7   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is

 8   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

 9   showing on an essential element of a claim in the case on which the nonmoving party has the

10   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue

11   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

12   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

13   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

14   metaphysical doubt.”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

15   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

16   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty

17   Lobby, Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

18   Association, 809 F.2d 626, 630 (9th Cir. 1987).

19           The determination of the existence of a material fact is often a close question. The court

20   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

21   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

22   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

23   of the nonmoving party only when the facts specifically attested by that party contradict facts

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND ON STIPULATED MOTION - 3
               Case 3:20-cv-05253-RJB Document 36 Filed 07/14/20 Page 4 of 5



 1   specifically attested by the moving party. The nonmoving party may not merely state that it will

 2   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

 3   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

 4   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

 5   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

 6      B. CLAIMS UNDER 42 U.S.C. § 1983

 7          In order to state a claim under 42 U.S.C. § 1983, a complaint must allege that (1) the

 8   conduct complained of was committed by a person acting under color of state law, and that (2)

 9   the conduct deprived a person of a right, privilege, or immunity secured by the Constitution or

10   laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other

11   grounds, Daniels v. Williams, 474 U.S. 327 (1986). Section 1983 is the appropriate avenue to

12   remedy an alleged wrong only if both of these elements are present. Haygood v. Younger, 769

13   F.2d 1350, 1354 (9th Cir. 1985), cert. denied, 478 U.S. 1020 (1986).

14          The Commissioner Defendants’ Motion for Summary Judgment (Dkt. 19) should be

15   granted. To the extent the Plaintiffs’ make claims against the Commissioner Defendants under §

16   1983 for their legislative activities the commissioners are entitled to absolute immunity. Bogan

17   v. Scott-Harris, 523 U.S. 44, 49 (1998). These claims should be dismissed with prejudice.

18      C. GROUNDS RAISED IN REPLY

19          To the extent that the Commissioner Defendants move for summary judgment dismissal

20   of the alleged tort claim asserted against Defendant Kler in their reply, the Court should not

21   consider those arguments. “The district court need not consider arguments raised for the first

22   time in a reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007).

23      D. STIPULATED MOTION TO FILE SECOND AMENDED COMPLAINT

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND ON STIPULATED MOTION - 4
               Case 3:20-cv-05253-RJB Document 36 Filed 07/14/20 Page 5 of 5



 1          The parties stipulated motion to file a second amended complaint (Dkt. 34) should be

 2   granted. For ease of reference, the Plaintiffs should refile the second amended complaint in the

 3   record, removing redlines, if any, on or before July 23, 2020.

 4                                               III.     ORDER

 5          Therefore, it is hereby ORDERED that:

 6              •   The Commissioner Defendants’ Motion for Summary Judgment (Dkt. 19) IS

 7                  GRANTED;

 8              •   To the extent that the Plaintiffs assert § 1983 claims against the Commissioner

 9                  Defendants for their legislative activities, those claims are DISMISSED WITH

10                  PREJUIDCE; and

11              •   The parties’ Stipulation for Filing Second Amended Complaint (Dkt. 34) IS

12                  GRANTED;

13              •   The Plaintiff SHALL FILE the Second Amended Complaint, removing redlines,

14                  if any, on or before July 23, 2020.

15          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

16   to any party appearing pro se at said party’s last known address.

17          Dated this 14th day of July, 2020.

18

19
                                           A
                                           ROBERT J. BRYAN
20                                         United States District Judge

21

22

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT AND ON STIPULATED MOTION - 5
